Title: To George Washington from Richard Peters, 23 July 1794
From: Peters, Richard
To: Washington, George


               
                  Dear Sir
                  Belmont [Pa.] 23d July 1794
               
               By Mistake I did not send the Papers herewith returned when the Rest of Sr J. Sinclair’s Agricultural Communications were returned to you.
               I have glanced over them again & see Nothing necessary (with Deference to your better Opinion) for you, Sir, to answer but a general Acknowledgment & some approbatory Remarks, as general as may be. To descend into Particulars would take up much of your Time & perhaps involve some Questions of relative Policy between the two Countries. Dr Edwards will no Doubt take upon him the Answers to the Papers addressed to him.  Some of the Points stated to him I am not perfectly acquainted with. They are as follow—
               1 Watering Meadows.
               Our Process is simple. All agree in the general Use but there are a Variety of Opinions about the Details. Some let the Water run in more Months of the Year than others. For my Part I find it does more Harm than Service in hot Weather, unless it is attended to with an Exactness which only suits a small & careful Farmer. The Winter & early Spring Water are the best. Care is necessary even as to these. Too much Water bursts the Vessells of the tender Grass. None but the coarser Kinds will stand over flooding. After the last of April I generally take off the Water—Save that I use it occasionally according to Circumstances. Our
                  
                  Water is always from Springs or Brooks & drawn over hilly & declining Grounds. The nearer the Spring Head we esteem the better.
               2 Gypsum.
               I have somewhere a lengthy Account of this Manure, but I cannot now lay my Hands on it. I believe I have had as much Experience of it as any other Person. It is 25 Years since I first tried it; & I still continue to approve of it; tho’ not its indiscriminate Use. It is best sowed in the Autumn if a dry & frosty Winter does not succeed. But I have generally scattered it the Beginning of March, & then it depends much on a moist Season. Light dry Soils are the most proper for it. The French Plaister is most in Request, but I have had some from Nova Scotia quite as good. The Quantity 4 to 6 Bushells an Acre. Some Soils will bear 10. I find it a violent Stimulant & very whimsical in its Operations. It must have some vegetable or Animal Substances to feed on, & I have always seen that Lime is also the better for such Assistants. I have prolonged the Effects of the Gypsum by ploughing in Buckwheat, or scattering Dung lightly. With these Auxiliaries it will do to repeat it. Tillage should intervene between the Plaister Dressings, tho’ I have repeated it with Effect without ploughing. It is the best as a Top Dressing. What its Analysis may be I know not—farther than that it is a calcareous Earth & has all the Qualities of that Tribe in a very strong Degree—The Dews will remain on plaistered Ground Hours after they have left other Places. It answers for Grasses & all leguminous Plants & many Sorts of Garden Vegetables—For Turnips, Cabbages, Melons, Beets—Peases—it answers well. I have also had great Success with it on Hemp & Flax—Also on Buckwheat. As to culmiferous Crops I have never found any Use in it (except Buckwheat which is a Sort of Legume) tho’ some say they have.
               Drills 3.
               I know little about American Drills. Dr Edwards has lived in a Neigbourhood where they are used & approved of. I am no great Friend to the Drill Husbandry—especially here. But our American Drills (of which I have seen many) are a Kind of Hermaphrodites & used as Assistants to the Broad-Cast Husbandry. They deposite the Seed equally & with Facility. They are light & may be fixed to any common Plough. They are cheap & simple—the reverse of English Drills.
               
               Timothy Grass. 4.
               Is well known here. Fit for low wet Soils. Excellent if cut in a proper Stage. If suffered to grow too old—good for Nothing but its Seed. It is not a permanent Grass. I believe it to be more no more durable than Clover. A Biennial or Triennial at most.
               Buffeloe Clover. 5.
               I know Nothing of this Plant.
               Spring Houses. 6
               Are far superior in Point of Cheapness & Use to the artificial ones I saw in England. The Water is constantly changing as our Springs flow thro’ the Channells cut in the Floor of our Spring Houses, without the Labour & Expence attending an English Milk House. Few here are as well contrived as they might be, but must answer the Purpose. Our Butter is generally made from the Cream. Some churn the Milk but it is very rarely done.
               Making Hay. 7.
               We never ted or spread our Clover here as they do in England, but make it in small Grass Cocks or Wind rows, stirring it frequently to admit Air. It is certainly superior to the English Hay. But we owe this more to our Suns & better Weather than to superior Pains or Management. I think our Clover Crops are greater in Quantity, & better in Quality than those in England. Clover bears wet worse than any other Hay & our Seasons are favorable, as they are not so dripping as in England.
               Salting Hay. 8.
               This is an excellent Practice both for good & bad Hay. We allow about half a peck or something more to a Load or Ton, which is scattered, as the Hay is mowing, on the Stack; & it soon pervades the whole Mass. Salted Straw is better for rough Cattle than coarse Hay without Salt.
               Flax. 9.
               I believe Sr J. Sinclair’s Opinion is right according to existing Circumstances.  But if we pull our Flax green & sacrifice the Seed we can have as fine Fabrics as any Flax of any Country will produce. Thread sufficiently fine for fine Cambrics has been spun here. It is not yet our Day for these Things. Flax is a very uncertain Crop & a great Exhauster; as are all oleaginous Plants.
               Iron. 10.
               We have as good & as bad Iron as in any other Part of the World. That fused with Charcoal is always esteemed the best.
                  
                  Labour here is too high, to give us a complete Advantage, in Competitions with European Manufacturers. The Mines & Forrests here are inexhaustible, & any Quantity could be made.
               Timber. 11.
               Our Woods are to be had of any Size, from the largest Mast to the smallest Article. When our interior Navigations are more attended to, this Trade will encrease prodigiously.
               Bark. 12.
               I know little about this Article. But I hear some Plans are on Foot for grinding & exporting considerable Quantities; & there is a Scheme in Operation for extracting its Essence. How it succeeds I know not.
               Hides & Tallow 13
               We have none to spare But when our Grazing Countries are better populated, the Provision Branch will become great, as we have every requisite to carry it on extensively.
               Wax & Honey 14
               These may be much encreased, but are now produced on a small Scale.
               On the Subject of Agricultural Encouragement from Government, I gave my Thoughts, in a Kind of Preface to a Copy of our Plan for a State Society of Agriculture, which I took the Liberty to send you sometime ago.  I am with very Sincere Esteem & Respect Your obedt Servt
               
                  Richard Peters
               
            